Citation Nr: 1131455	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  05-31 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for atrial fibrillation (claimed as premature heart contractions).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1951 to June 1952, and from June 1956 to June 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction over the case was subsequently transferred to the RO in New York, New York.

In September 2009, the Veteran testified at a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

In December 2009, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further evidentiary development, to include obtaining an examination and etiology opinion regarding his atrial fibrillation.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This  appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that he has atrial fibrillation which he alleges began in service.  Service treatment records include a February 1959 ECG result showing non-specific ST-T wave variations.  A May 1964 service treatment record reflects a questionable history of atrial fibrillation.  1964 ECG results include findings of bradycardia.  After service, private treatment records show the Veteran was diagnosed with recurrent or intermittent atrial fibrillation and is fitted with a pacemaker.  

The Veteran is service connected for hypothyroidism.  Service treatment records reflect that the Veteran was diagnosed with hypothyroidism in 1964.  VA examination reports in March 2004 and August 2010 indicate that atrial fibrillation may be related to hypothyroidism and/or hyperthyroidism.  

In December 2009, the issue of service connection for atrial fibrillation was remanded for additional development.  In its remand the Board directed that the RO schedule the Veteran for a VA examination by a board-certified cardiologist for purposes of resolving the complicated medical picture that is presented in this case, including determining whether or not there is a heart condition that is separate and apart from the symptoms of the already service-connected hypothyroidism.

In this case, while the Veteran was provided with an examination for heart disorders, it does not appear that the examination was provided by a board-certified cardiologist.  Furthermore, the examiner's report did not fully address the questions that were posed in the examination and medical opinion request.  The United States Court of Appeals for Veterans Claims has held that the Board is obligated by law to ensure that the Agency of Original Jurisdiction (AOJ) complies with its directives, and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Given that the examination and requested opinions were not provided by the requested specialist and that the provided opinion is inadequate, an additional examination and opinion from a board-certified cardiologist is required.  Id.

Additionally, the March 2004 VA examination report indicates that there may be outstanding VA treatment records.  Specifically the report notes that diagnostic and clinical tests are pending.  In this regard, it is noted that records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, on remand, any diagnostic and clinical test results from the March 2004 VA examination should be associated with the claims file.

Accordingly, this case is REMANDED for the following actions: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain all of the Veteran's outstanding diagnostic and clinical test results from the March 2004 VA examination from the VAMC in Houston, Texas.

2.  Thereafter, schedule the Veteran for an appropriate VA heart examination by a board-certified cardiologist to determine the nature of any current atrial fibrillation and to provide an opinion as to its possible relationship to service.  The claims file must be provided to the examiner for review.  Any required tests, if any, should be completed.

The examiner is requested to provide an opinion concerning whether it is at least as likely as not (i.e., at least a 50 percent probability or greater) that any current atrial fibrillation or other diagnosed heart condition is related to an event, injury, or disease during service, including the in-service ECG results showing "ST-T wave variations" and/or the diagnoses of bradycardia.  

In providing this opinion, the examiner also should specifically address whether or not the Veteran has a heart condition that is separate and apart from the symptoms of his already service-connected hypothyroidism, and if so, whether it is at least as likely as not that the Veteran's atrial fibrillation is caused or aggravated by his hypothyroidism.  

A thorough rationale, to include reference to relevant evidence of record as appropriate, must be provided for all opinions expressed.  In the extraordinary circumstance that any requested opinion cannot be provided without resort to mere speculation, the examiner should so state and must explain, with detailed supporting reasons, why an opinion cannot be provided without resort to speculation.

3.  Following the completion of the above, the claim for service connection should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

An appellant has the right to submit additional evidence and argument on a matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



